Title: To John Adams from Gerry Fairbanks, February 1817
From: Fairbanks, Gerry
To: Adams, John


				
					
					February 1817
				
				The undersigned a Committee of Arrangements for a dinner to be given on the fourth of March next, in honor of the election of James Monroe Esqr. to the Presidency of the United States, beg leave to wait on your Excellency—With the day approaching are associated recollections most dear to the heart of the patriot; recollections which bring to our view, what this Country once was, the hours of gloom, of peril & of want she has seen, and the days of prosperity, glory & happiness that have made her great among the nations of the earth. In these recollections and in these scenes, no name is more respected, none stands more conspicuous than that of John Adams. With the sufferings and glory of America that name is connected and will brighten her history as long as her name is remembered.To this national celebration, Your Excellency is the only invited Guest, and the undersigned for the honour of the occasion and to give to the friends of our Country, who will then be assembled, another opportunity of seeing & paying their respects to your excellency, most respectfully invite you to the dinner
				
					Gerry FairbanksSaml D HarrisWilliam IngallsWilliam A FalesSherman LelandHenry ArneSaml. P GrosvenorNathl. Tracy} Committee of Arrangements
				
			